Citation Nr: 0116119	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



REMAND

The veteran served on active duty from March 1966 to December 
1969 and from January 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO that denied claims of entitlement to service 
connection for a low back disorder and skin disorder.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claims in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claims in that context, 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision at this time.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

As noted above, the RO denied service connection for both a 
skin disorder and a low back disorder.  In both instances, 
the RO based the denial on there being no evidence of 
treatment or injury in service, and so, the claims were 
considered not well grounded.  

The Board observes that, while the veteran initially claimed 
service connection for a skin disorder of the chest, soles of 
the feet, and top of the head, in his October 1998 notice of 
disagreement he broadened the claim to include skin cancer 
associated with Agent Orange exposure.  Specifically, the 
veteran contended that he had soft tissue sarcoma related to 
Agent Orange to which he was exposed during service in the 
Republic of Vietnam.  In an August 1999 appeal, the veteran 
noted that in 1990 he had skin cancer removed from the top of 
his head and in June 1998 skin cancer was again found on the 
top of his head.  In an October 1999 supplemental statement 
of the case the RO considered the veteran's contention, but 
ultimately continued the denial of service connection on the 
basis that the claim was not well grounded in that there was 
no record of in-service treatment of a skin disorder and that 
there was no present diagnosis of a herbicide related 
condition.  The Board notes that records of the 1990 
treatment, and 1998 observation, of skin cancer do not appear 
in the claims file.  Moreover, nothing in the record suggests 
that an attempt to obtain such records was made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases are considered 
service-connected so long as the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met.  This is so, 
even in the absence of a record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Type 2 
diabetes; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2000); 66 Fed. Reg. 
23,166 (May 8, 2001).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

In this case, the veteran submitted copies of two forms 
titled, "Request and Authorization for Temporary Duty-
Military," dated in April and June 1969.  These forms 
indicate that the veteran was ordered to perform temporary 
duty at several locations, to include the Republic of Vietnam 
in 1969.  Despite this fact, as noted above, the presumptive 
provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection due to exposure to herbicides unless the claimed 
disorder is enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  While the Board acknowledges that the 
veteran believes that the skin cancer, twice found on the top 
of his head, was a soft tissue sarcoma, there is no medical 
evidence of record diagnosing such a disease.  Neither the VA 
examination, nor the private medical records address this.  
Thus, on this record it cannot be said whether the veteran's 
disorder falls within the illnesses listed under 38 C.F.R. § 
3.309(e).  Consequently, additional development of the record 
in the form of a medical diagnosis from a competent examiner 
is now required under the Veterans Claims Assistance Act of 
2000.

Concerning the veteran's claim of service connection for a 
low back disorder, as noted above, this was denied on the 
basis that there was no evidence of in-service injury or 
treatment.  To the contrary, the veteran contends that his 
back was injured when he was knocked down by a "towbar" while 
performing maintenance on an aircraft and that he shortly 
thereafter sought treatment at sick call.  The service 
medical records-which are curiously few in number-show no 
evidence of the veteran seeking treatment.  

Private medical records dated in August 1992, from the Neuro 
Surgical Service, P.C., record a history of chronic back pain 
with increasing severity two weeks prior to the examination.  
The examiner's impression was low back syndrome.  No opinion 
as to etiology was offered.  An accompanying radiology report 
shows narrowing of the intervertebral disc space at L2 and 
anterior fusion with loss of intervertebral disc space at 
D11-12.  Similar fusion was noted anteriorly at D12-L1 with 
some calcification within the disc at that level.  

A radiology report accompanying the June 1998 VA examination 
shows
fusion of T10 to L1 anteriorly with an anterior wedge of T11 
and secondary kyphosis.  That report also reflects narrowing 
of L1 and L2 intervertebral disk spaces and sclerotic changes 
of the left sacroiliac joint which may be due to degenerative 
changes.  The VA examiner diagnosed spontaneous fusion of T10 
and L1 with wedging of T11 and kyphotic posturing.  While 
this diagnosis carries an implication that there was no 
causal event, no opinion was expressed as to whether a nexus, 
in fact, exists between diagnosed disability and the 
veteran's military service.  Given the facts in this case, 
such an opinion is necessary to resolve this claim.

For these reasons the Board finds that a VA examination is 
required to assess the nature and etiology of any skin 
disorder, to include skin cancer, as well as to provide a 
nexus opinion as to a low back disorder.  Furthermore, the RO 
should attempt to obtain medical records regarding the 1990 
treatment and the June 1998 observation of skin cancer.  As a 
result, it is the Board's opinion that further development of 
the case is required.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for the skin 
disorder or low back disorder that has 
not already been made part of the record.  
In particular, the RO should request from 
the veteran information sufficient to 
identify records of the 1990 treatment, 
and the 1998 observation, of the 
veteran's skin cancer.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, describe further 
action to be taken, and document what 
efforts were taken to obtain the records 
in the case file.  

3.  After completing the development 
requested above, the RO should schedule 
the veteran for VA examination to 
determine the nature and etiology of any 
skin disorder.  Specifically, the 
examiner should determine whether the 
veteran has any cancer that is 
attributable to military service or that 
is a residual of herbicide exposure in 
service.  The veteran's history, current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered in detail by 
the examiner.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed skin disorder is due to 
herbicide exposure in service, originated 
in, or is otherwise traceable to, 
military service.  In addition, an 
examiner should be asked to state the 
medical probabilities that any low back 
disorder is attributable to any injury or 
event in service.  The examiner must 
review the claims folder, to include 

any evidence obtained pursuant to the 
above requests, in conjunction with the 
examination.  The examiner(s) should set 
forth in detail the rationale for any 
opinions provided. 

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


